EXHIBIT 12 Tortoise Capital Resources Corporation Computation of Ratio of Earnings to Fixed Charges Year Ended November 30, 6-months ended 5/31/11 Earnings: Net Income (Loss) Income from Discontinued Operations - Current & Deferred Tax Expense (Benefit) Fixed Charges, less Capitalized Interest and Preferred Dividends - Total Earnings Combined Fixed Charges: Interest Expense - Capitalized Interest - Total Combined Fixed Charges - Ratio of Earnings to Fixed Charges N/A Tortoise Capital Resources Corporation Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Dividends Year Ended November 30, 6-months ended 5/31/11 Earnings: Net Income (Loss) Income from Discontinued Operations - Current & Deferred Tax Expense (Benefit) Fixed Charges, less Capitalized Interest and Preferred Dividends - Total Earnings Combined Fixed Charges: Interest Expense - Capitalized Interest - Preferred Dividends - Total Combined Fixed Charges - Ratio of Earnings to Combined Fixed Charges and Preferred Dividends N/A
